Order entered June 25, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00444-CV

                             ALISON L. DARRELL, Appellant

                                              V.

        CRP CYPRESS LAKE, LP, GREY STAR CYPRESS AT STONERBRIAR
                      APARTMENTS, ET AL., Appellees

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-04366-2011

                                          ORDER
       We GRANT appellant’s June 19, 2014 motion to dismiss this appeal with respect to two

of the appellees. We DISMISS this appeal as to appellees CRP Cypress Lake, LP and Greystar

Cypress Lake @ Stonebriar Apartments.        This appeal continues as to appellees Laramar

Management Services, LLC and Laramar Communities, L.L.C.

       In a letter dated May 27, 2014, the Court informed appellant that the trial court clerk

notified this Court that the clerk’s record has not been filed due to nonpayment. We instructed

appellant to provide this Court within ten days either written verification of payment of the

clerk’s fee or written documentation showing that appellant has been found entitled to proceed

without advance payment of costs. We cautioned appellant that failure to provide the requested
documentation may result in dismissal of the appeal without further notice. As of today’s date,

the Court has not received a response from appellant. Accordingly, we ORDER appellant to

file, WITHIN TEN DAYS OF THE DATE OF THIS ORDER, either: (1) written verification

that she has paid or made arrangements to pay the clerk’s fee; or (2) written documentation

showing that she is entitled to proceed without advance payment of costs. We caution appellant

that if the Court does not receive the requested documentation within ten days, the appeal will be

dismissed without further notice.

                                                    /s/     ADA BROWN
                                                            JUSTICE